188 F.2d 355
POWERSv.UNITED STATES.
No. 13458.
United States Court of Appeals Fifth Circuit.
April 20, 1951.

Robert E. Powers, in pro. per.
Ernest L. Duhaime, Asst. U. S. Atty., Miami, Fla., for appellee.
Before HOLMES, McCORD and STRUM, Circuit Judges.
HOLMES, Circuit Judge.


1
Appellant, along with a co-defendant, was arrested and charged with transporting a stolen vehicle in interstate commerce. He was arraigned, and plead guilty. He was released on bond pending a pre-sentence investigation. Without permission of the court or his bondsman, he left the state to keep from testifying against his co-defendant, who was acquitted because the government could not make out its case without the appellant's testimony. The Federal Bureau of Investigation found the appellant in California, and brought him back before the lower court for sentencing on his original plea of guilty. Having learned that his co-defendant was acquitted, the appellant attempted to change his plea, but the court refused to allow him to do so, and pronounced the sentence it would have pronounced had the appellant been present when he was supposed to be there. Appellant urges that the lower court erred in refusing to allow him to change his plea.


2
We see no error in the lower court's refusal to allow appellant to change his plea. Fed.Rules Crim.Proc., rule 32(d), 18 U.S.C.A., makes it a discretionary matter as to whether the court will allow a plea to be changed or not. There is no showing of an abuse of discretion, and the judgment appealed from is affirmed.


3
Affirmed.